Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 17 is  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubin et al. (US 2020/0126987 A1).
Regarding independent claim 17: Rubin teaches (e.g., Fig. 6, which includes all the elements of Figs. 1A-5) a method for forming an integrated chip, the method comprising:
forming a power rail ([0035]: 162/160) within a front-side surface of a first substrate ([0035]: 100);
forming a gate structure ([0054]-[0055]: DG1 replacing 220) over the front-side surface of the first substrate (100);
forming a pair of source/drain structures ([0059]: 270) on opposing sides of the gate structure (DG1) such that the pair of source/drain structures overlie the power rail (Fig. 6; 162/160), 
wherein the pair of source/drain structures comprises a first source/drain structure and a second source/drain structure (270 in region R2 and 270 in region R1  respectively ; Fig. 6); and
forming a source/drain contact ([0068]: 280) over the power rail such that the source/drain contact continuously extends from the first source/drain structure (270 in region R2) to the power rail (162/160).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7  are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. (US 2020/0126987 A1) in view of Liu et al. (US 6,583,045 B1).
Regarding independent claim 1: Rubin teaches (e.g., Fig. 6, which includes all the elements of Figs. 1A-5) a semiconductor device, comprising:
a gate structure ([0054]-[0055]: DG1 replacing 220) overlying a front-side surface (upper surface) of a first substrate ([0033], [0047] and [0035]: substrate on which is formed device in device layer L2; [0047] For example, the epitaxial semiconductor layers N1-N5 of the nanosheet stack structure 210 are epitaxially grown starting with a semiconductor substrate), 
wherein the first substrate has a back-side surface opposite the front-side surface (bottom surface inherently present in a substrate);
a first source/drain structure ([0059]: 270) overlying the first substrate and laterally adjacent to the gate structure (DG1);
a power rail ([0035]: 162/160) directly underlying the first source/drain structure (270); and
a first source/drain contact ([0068]: 280) continuously extending from the first source/drain structure (270) to the power rail (162/160), 
wherein the first source/drain contact ([0035] and [0068]: 280) electrically couples the first source/drain structure to the power rail (162/160).
Rubin does not expressly teach a power rail embedded in the first substrate.
Liu teaches a semiconductor device (e.g., Fig. 6 formed from Figs. 2-6) comprising a substrate (Fig.2; Col. 3, Lines 21-36: substrate 10&24&32&36).
Liu further teaches a power rail (Col. 3, Lines 21-36: 20) embedded in the first substrate (Fig.2; Col. 3, Lines 21-36: substrate 10&24&32&36).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Rubin, the power rail embedded in the first substrate, as taught by Liu, for the benefit of reducing distance from active device, and thus increase signal speed between integrated devices.
Regarding claim 2: Rubin and Liu teach the claim limitation of the semiconductor device of claim 1, on which this claim depends,
wherein the first source/drain structure (Rubin: 270) continuously extends along opposing sidewalls of the first source/drain contact (Rubin: 280).
Regarding claim 3: Rubin and Liu teach the claim limitation of the semiconductor device of claim 2, on which this claim depends,
wherein a top surface of the first source/drain contact (Rubin: 280) is vertically aligned with a top surface of the first source/drain structure (Rubin: 270, Fig. 6).
Regarding claim 4: Rubin and Liu teach the claim limitation of the semiconductor device of claim 1, on which this claim depends.
Rubin does not expressly teach that a lower insulating structure disposed between the first substrate and the first source/drain structure, wherein the first source/drain contact continuously extends through the lower insulating structure to a top surface of the power rail.
However, Liu teaches a semiconductor device (e.g., Fig. 6 formed from Figs. 2-6) comprising a substrate (Fig.2; Col. 3, Lines 21-36: substrate 10&24&32&36).
Liu further teaches a lower insulating structure (Col. 3, Lines 10-12: 24) disposed between a first substrate (Col. 3, Lines 4-5: 10) and a first source/drain structure (68/69), 
wherein a first source/drain contact (54) continuously extends through the lower insulating structure (Col. 3, Lines 10-12: 24) to a top surface of a power rail (Col. 3, Lines 21-36: 20).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Rubin, the lower insulating structure disposed between the first substrate and the first source/drain structure, wherein the first source/drain contact continuously extends through the lower insulating structure to a top surface of the power rail, as taught by Liu, for the benefit of avoiding short-circuiting the plurality of power lines and thus allowing selective operation of the device by selecting one power line at a time.
Regarding claim 5: Rubin and Liu teach the claim limitation of the semiconductor device of claim 1, on which this claim depends,
Rubin as modified by Liu teaches a top surface of the power rail (Rubin: 162/160; Liu: 20) is vertically aligned with the front-side surface of the first substrate (Liu: 10).
Regarding claim 7: Rubin and Liu teach the claim limitation of the semiconductor device of claim 1, on which this claim depends, further comprising:
a second source/drain structure (Rubin: source/drain 270 in region R1 as opposed to region R2) laterally adjacent to the gate structure (Rubin: DG1) and directly overlying the power rail (Ruben: 162/160), 
wherein the first and second source/drain structures (Ruben: 270 in regions R2 and R1) are disposed on opposing sides of the gate structure (Ruben: DG1).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. US 20200126987 A1 in view of Liu et al. (US 6,583,045 B1) as applied above and further in view of Kim et al., hereinafter Kim301 (US 2020/0373301 A1).
Regarding claim 8: Rubin and Liu teach the claim limitation of the semiconductor device of claim 7, on which this claim depends.
Rubin as modified by Liu does not expressly teach a first interconnect structure overlying the front-side surface of the first substrate, wherein the first interconnect structure comprises a plurality of conductive vias disposed within an interconnect dielectric structure, wherein a first conductive via in the plurality of conductive vias directly contacts the second source/drain structure, and wherein the interconnect dielectric structure continuously extends along a top surface of the first source/drain structure.
However, Kim301 teaches (e.g., Fig. 3) a semiconductor device comprising 
a first interconnect structure (LAC/LV/LML) overlying a front-side surface of a first substrate ([0042]: AP1), 
wherein the first interconnect structure comprises a plurality of conductive vias ([0038]-[0040], [0059]: LV & LAC) disposed within an interconnect dielectric structure ([0037]-[0040]: 112/114/116), 
wherein a first conductive via (LAC) in the plurality of conductive vias directly contacts a second source/drain structure ([0045]: SDB), and 
wherein the interconnect dielectric structure continuously extends along a top surface of the first source/drain structure (Fig. 3; SDB).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Rubin as modified by Liu, the first interconnect structure overlying the front-side surface of the first substrate, wherein the first interconnect structure comprises a plurality of conductive vias disposed within an interconnect dielectric structure, wherein a first conductive via in the plurality of conductive vias directly contacts the second source/drain structure, and wherein the interconnect dielectric structure continuously extends along a top surface of the first source/drain structure, as taught by Kim301, for the benefit of increasing the device density by interconnecting additional devices to the interconnect structures.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. (US 2020/0126987 A1) in view of Liu et al. (US 6,583,045 B1) as applied above and further in view of Kim et al., hereinafter Kim331 (US 2020/0373331 A1).
Regarding claim 9: Rubin and Liu teach the claim limitation of the semiconductor device of claim 1, on which this claim depends.
Ruben as modified by Liu does not expressly teach that the power rail comprises a conductive body and a conductive liner, wherein the conductive liner continuously extends from a bottom surface of the conductive body to opposing sidewalls of the conductive body.
Kim331 teaches (e.g., Fig. 1C) a semiconductor device comprising a power rail ([0018]-[0020]: 150);
Kim331 further teaches that the power rail comprises a conductive body ([0018]: 154) and a conductive liner ([0061]-[0062]: 152 the liner is formed from conductive  material), 
wherein the conductive liner continuously extends from a bottom surface of the conductive body to opposing sidewalls of the conductive body ([0018]-[0020] and [0060]-[0062]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Rubin as modified by Liu, the power rail comprises a conductive body and a conductive liner, wherein the conductive liner continuously extends from a bottom surface of the conductive body to opposing sidewalls of the conductive body, as taught by Kim331, for the benefit of protecting underlying device structure from metal diffusion and contamination, and thus improve device reliability.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. (US 2020/0126987 A1) in view of Kim et al., hereinafter, Kim331 (US 2020/0373331 A1).
Regarding claim 18: Rubin teaches the claim limitation of the method of claim 17, on which this claim depends.
Rubin does not expressly teach that forming the power rail comprises: 
patterning the front-side surface of the first substrate to define an opening within the first substrate; 
depositing a first conductive liner over the first substrate such that the first conductive liner lines the opening;
depositing a first conductive body over the first conductive liner and within the opening; and 
performing a planarization process into the first conductive liner and the first conductive body.
Kim331 teaches a method comprising forming the power rail (150): 
Kim331 further teaches that forming the power rail comprises: 
patterning the front-side surface of the first substrate ([0053]-[0056]: 110) to define an opening within the first substrate ([0053]-[0056]); 
depositing a first conductive liner ([0061]-[0062]: 152) over the first substrate such that the first conductive liner lines the opening;
depositing a first conductive body ([0018]-[0020] and [0060]-[0062]: 154) over the first conductive liner and within the opening ([0018]-[0020] and [0060]-[0062]: 154); and 
performing a planarization process into the first conductive liner and the first conductive body (Fig. 8A, [0059]-[0067]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Rubin, the method wherein forming the power rail comprises: patterning the front-side surface of the first substrate to define an opening within the first substrate; depositing a first conductive liner over the first substrate such that the first conductive liner lines the opening; depositing a first conductive body over the first conductive liner and within the opening; and performing a planarization process into the first conductive liner and the first conductive body, as taught by Kim331, for the benefit of reducing the distance between the power supply and the active device regions, and thus increase power efficiency.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. (US 2020/0126987 A1) in view of Kim et al., hereinafter Kim301 (US 2020/0373301 A1).
Regarding claim 20: Rubin teaches the claim limitation of the method of claim 17, on which this claim depends.
Rubin does not teach 
forming a first interconnect structure over the front-side surface of the first substrate, wherein the first interconnect structure comprises a plurality of conductive vias and conductive wires disposed within a dielectric structure, 
wherein a bottommost surface of the plurality of conductive vias is vertically above a bottom surface of the source/drain contact.
However, Kim301 teaches (e.g., Fig. 3) a semiconductor device comprising forming source/drain structure ([0045]: SDB),
forming a first interconnect structure (LAC/LV/LML) over a front-side surface of a first substrate ([0042]: AP1), 
wherein the first interconnect structure comprises a plurality of conductive vias ([0038]-[0040], [0059]: LV & LAC) conductive wires disposed within a dielectric structure within an interconnect dielectric structure ([0037]-[0040]: 112/114/116), 
wherein a bottommost surface of the plurality of conductive vias (LV) is vertically above a bottom surface of the source/drain contact (UAC).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Rubin, the forming a first interconnect structure over the front-side surface of the first substrate, wherein the first interconnect structure comprises a plurality of conductive vias and conductive wires disposed within a dielectric structure, wherein a bottommost surface of the plurality of conductive vias is vertically above a bottom surface of the source/drain contact, as taught by Kim301, for the benefit of increasing the device density by interconnecting additional devices to the interconnect structures.

Allowable Subject Matter
Claims 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“a second substrate overlying the front-side surface of the first substrate; and
a fin projecting vertically from the second substrate, 
wherein the gate structure directly overlies the fin, and wherein the first source/drain contact continuously vertically extends from above a top surface of the fin to a point below a bottom surface of the fin”.

Regarding claim 19: Rubin and Kim331 teach the method of claim 17, on which this claim depends,  wherein forming the source/drain contact comprises patterning the first source/drain structure to form a contact opening over the power rail such that a top surface of the power rail is exposed ([0055]-[0057], Fig. 2A).
However, the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“depositing a second conductive liner over the first substrate such that the second conductive liner lines the contact opening; and
depositing a second conductive body over the second conductive liner and within the contact opening”.

Claims 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 10: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, an integrated chip comprising:
“a plurality of through-substrate vias (TSVs) continuously extending from the second interconnect structure to the plurality of power rails;
a first source/drain contact disposed between the first power rail and the first source/drain structure of the first FET; and
a second source/drain contact disposed between the second power rail and the second source/drain structure of the second FET, wherein the first and second source/drain contacts are configured to electrically couple the first and second FETs to the second interconnect structure by way of the plurality of power rails and the TSVs”.

Claims 11-16 depend from claim 10 and therefore, are allowable for the same reason as claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826